         Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 ADAN MELVIN GALINDO GOMEZ a/k/a
 ADAN GALINDO

 4941 Brazoswood Cir
 Arlington, Texas 76017

 Plaintiff                                        Civil Action No. 1:19-cv-03456-ABJ

 -against-                                        FIRST AMENDED COMPLAINT

 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES, A government
 agency.
 111 Massachusetts Avenue NW
 Washington, D.C. 20529

 Defendant

     Plaintiff now file this First Amended Complaint as a matter of right pursuant to Rule

     15(a)(1)(B) less than 21 days after defendant’s motion to dismiss under Rule 12(b).



                                          INTRODUCTION

1.   This is an action by the plaintiff, Adan Melvin Galindo Gomez, a/k/a Adan Galindo (Adan

     Galindo or Mr. Galindo), against the defendant, the United States Citizenship and

     Immigration Services (USCIS), asking the Court to hold unlawful and set aside the agency’s

     decision of September 24, 2019 in File Nos AXXXXXXXX / MSC1891342483 denying his

     application for adjustment of status (Form I-485) solely on the grounds that he was

     supposedly not inspected and parole or admitted following his return to the U.S. with

     authorization to travel abroad temporarily granted to him pursuant to his Temporary

     Protected Status (TPS), even though not only was he actually inspected and paroled, but the

     very section of law which the USCIS cited in denying his application provides that a person
     Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 2 of 10




who is authorized to travel abroad temporarily on account of his TPS “shall be inspected and

admitted” (emphasis added).




    BRIEF STATEMENT OF PERTINENT FACTS

2. The Plaintiff, Adan Galindo is a citizen and national of El Salvador, born March 6, 1975,

    and currently residing in Arlington, Texas, in Temporary Protected Status.

3. The defendant United States Citizenship and Immigration Services (USCIS) is an

    agency within the Department of Homeland Security with, among other things,

    responsibility for the adjudication of applications for adjustment of status by foreign

    nationals to obtain lawful permanent resident status in the United States. It resides in the

    District of Columbia

4. Mr. Galindo has no criminal record, has never received public assistance, and has not

    failed to maintain a lawful status in the U.S. since his last admission.

5. Mr. Galindo entered the United States without inspection in July, 1991.

6. Mr. Galindo was ordered deported from the United States by an Immigration Judge on

    June 7, 1994.

7. In March 2001, Mr. Galindo was granted TPS.

8. On June 8, 2016 Mr. Galindo was authorized by USCIS to travel abroad temporarily on

    account of his TPS.

9. On August 11, 2016 Mr. Galindo departed the United States pursuant to the mentioned

    authorization, while under the order of deportation mentioned above.

10. On August 11, 2016 Mr. Galindo was inspected and paroled into the United States.
        Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 3 of 10




   11. On June 28, 2018 Mr. Galindo filed a Form I-485, Application to Register Permanent

       Resident or Adjust Status (application for adjustment of status) with the USCIS seeking

       to adjust his status in the United States to that of permanent resident.

12. On some unknown date no earlier than December 12, 1991 nor later than         July 11, 2019,

    the USCIS published Volume 7, Part A, Chapter 3, Footnote 19 of the USCIS Policy

    Manual stating that “(a) TPS beneficiary who obtains USCIS’ authorization to travel abroad

    temporarily (as evidenced by an advance parole document issued under 8 CFR 244.15(a))

    and who returns to the United States in accordance with such authorization “shall be

    inspected and admitted in the same immigration status the alien had at the time of departure”

    unless the alien is determined to be inadmissible based on certain criminal and security bars

    (TPS bars) listed in INA 244(c)(2)(A)(iii). See Section 304(c)(1)(A)(ii) of the Miscellaneous

    and Technical Immigration and Naturalization Amendments of 1991 (MTINA), Pub. L. 102-

    232 (PDF), 105 Stat. 1733, 1749 (December 12, 1991), as amended. Therefore, unless those

    TPS bars apply, the TPS beneficiary, upon return to the United States, resumes the exact

    same immigration status and circumstances as when he or she left the United States. For

    example, if the TPS beneficiary had an outstanding, unexecuted final order of removal at the

    time of departure, then he or she, upon lawful return, remains a TPS beneficiary who

    continues to have an outstanding, unexecuted final order of removal. Similarly, if the TPS

    beneficiary was in removal proceedings at the time of departure but did not have a final

    order of removal, then he or she remains a TPS beneficiary in removal proceedings upon

    lawful return, unless those proceedings have been otherwise terminated. See Section

    304(c)(1)(A)(ii) of MTINA, Pub L. 102-232, 105 Stat. 1733, 1749 (December 12, 1991), as
         Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 4 of 10




    amended. USCIS Policy Manual, Volume 7, Part A, Chapter 3, footnote 19, current as of

    March 15, 2020 (https://www.uscis.gov/policy-manual/volume-7-part-a-chapter-3).

13. The “USCIS Policy Manual” (is) (t)he agency’s centralized online repository for USCIS’

    immigration policies. The agency’s centralized online repository for USCIS’ immigration

    policies USCIS Policy Manual, Volume `, Part A, Chapter 2, A. Website, current as of

    March 15, 2020.

14. Upon information and belief, the above footnote from USCIS Policy Manual have never

    been published in the Federal Register.

   15. On July 11, 2019 the USCIS denied Mr. Galindo’s application for adjustment of status

        because he supposedly failed to show that he was inspected, admitted or parole into the

        United States, despite the fact that he provided the agency with a document bearing an

        official United States Department of Homeland seal showing that he had been paroled

        into the U.S. on August 11, 2016.

16. The agency, in a vain attempt to deny the obvious, premised its decision on the assertion that

    “According to Public Law 102- 232, Title III, §304(c), Dec 12, 1991, 105 Stat. 1749, as

    amended, an alien shall be inspected and admitted in the same immigration status the alien

    had at the time of departure.”

17. The decision of the USCIS employee who signed this decision was dictated by the

    referenced portion of the USCIS Policy Manual, inasmuch as “(a)ll material which is

    designated as policy material is binding upon all employees of USCIS , unless or until it is

    specifically superseded by other policy material.” Adjudicator’s Field Manual, Section

    3.4(b). https://www.uscis.gov/ilink/docView/AFM/HTML/AFM/0-0-0-1/0-0-0-728/0-0-0-

    789.html#0-0-0-244
         Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 5 of 10




18. The decision showed no awareness of the self-contradiction involved in denying that an

    applicant had been inspected and admitted to the United States by reference to a law that

    provided that he “shall be inspected and admitted”.

19. This action ensued.


                                          JURISDICTION


   20. This being a civil action against the United States arising under the Immigration and

        Nationality Act, 8 USC 1101 et. seq., and the Administrative Procedure Act, 5 USC 701

        et seq., both laws of the United States, original jurisdiction over this matter is vested in

        this Court by 28 USC 1331.



                                                  VENUE



21. This Court has venue over this matter under 28 USC 1391(e)(1)(A) in the defendant resides

    in this judicial district..



                                            STANDING

22. Mr. Galindo has a legally protected interest in a decision by the USCIS on his application for

adjustment of status which is in accordance with law and (1) the invasion of this right has caused

him concrete and particularized injury in that as a result of this invasion he has been barred from

even being considered for lawful admission to the United States for permanent residence in the

USCIS’s discretion; (2) there is a causal connection between the injury-in-fact and the

defendant’s challenged behavior in that it is precisely the defendant’s denial of the plaintiff’s
           Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 6 of 10




application for adjustment of status which prevents him from being considered for permanent

residency and (3) it is certain that the injury-in-fact will be redressed by a favorable ruling in that

such a ruling will give him an opportunity to apply for permanent residence which he is

currently lacking. Kurapati v. U.S. Bureau of Citizenship & Immigration Servs., 775 F.3d 1255,

1259-61 (11th Cir. 2014) (viewing "deprivation of an opportunity to apply for adjustment of

status" as injury), Patel v. U.S. Citizenship & Immigration Servs., 732 F.3d 633, 637-38 (6th Cir.

2013) (viewing "the loss of an opportunity to become a permanent resident" as injury),

Matushkina v. Nielsen, 877 F.3d 289, 293 (7th Cir. 2017) (loss of an opportunity to be granted a

visa conveyed standing, even if the ultimate issuance of a visa was not certain). Accordingly, the

plaintiff has standing to complain of this action. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61

(1992).



                                       CAUSES OF ACTION

                                              COUNT I

     TO HOLD UNLAWFUL AND SET ASIDE THE DENIAL OF MR. GALINDO’S
APPLICATION FOR ADJUSTMENT OF STATUS AS ARBITRARY AND CAPRICIOUS IN
       THAT IT IS UNSUPPORTED BY SUBSTANTIAL (OR ANY) EVIDENCE

   23. 5 USC 706 provides in relevant part that:

          To the extent necessary to decision and when presented, the reviewing court shall decide
          all relevant questions of law, interpret constitutional and statutory provisions, and
          determine the meaning or applicability of the terms of an agency action. The reviewing
          court shall—
          (1) compel agency action unlawfully withheld or unreasonably delayed; and
          (2) hold unlawful and set aside agency action, findings, and conclusions found to be—
          (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law

24. The USCIS’s decision denying Mr. Galindo’s application for adjustment of status on the

    grounds that he did not prove that he was inspected, admitted or paroled was not supported

    by substantial evidence in that the record indisputably shows that he was inspected and
          Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 7 of 10




     paroled into the United States on August 11, 2016 and there is absolutely no evidence to the

     contrary.

25. A decision unsupported by substantial evidence is arbitrary and capricious. Association of

     Data Processing Serv. Orgs. v. Board of Governors, 240 U.S. App. D.C. 301, 745 F.2d 677,

     683 (D.C. Cir. 1984) (Scalia, J).

WHEREFORE it is respectfully requested that the Court hold the USCIS’s decision denying

Adan Galindo’s application for adjustment of status in File No. AXXXXXXXX / LIN1904350230

unlawful because it is arbitrary and capricious and set it aside.



                                             COUNT II

     ALTERNATIVELY, TO HOLD UNLAWFUL AND SET ASIDE THE DENIAL OF MR.
    GALINDO’S APPLICATION FOR ADJUSTMENT OF STATUS BECAUSE IT IS NOT IN
                          ACCORDANCE WITH LAW

     26. The USCIS held that Mr. Galindo had not proven that he had been inspected, admitted or

        paroled into the U.S., despite the plain and unmistakable fact that he had actually been

        inspected and paroled, because “According to Public Law 102- 232, Title III, §304(c),

        Dec 12, 1991, 105 Stat. 1749, as amended, an alien shall be inspected and admitted in the

        same immigration status the alien had at the time of departure.”

     27. If one were to accept USCIS’s assertion that what the law provides “shall” happen in a

        particular situation is a sufficient reason to ignore what actually happened, and to pretend

        that what “shall” happen actually did1, the agency’s decision would not be in accordance

        with law since the cited section unambiguously provides that a person authorized to



1
 To illustrate the absurdity of this reasoning, this is tantamount to a defendant charged with
murder claiming that his victim is not dead because the Sixth Commandment provides that
“Thou Shalt Not Kill”.
       Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 8 of 10




     temporarily travel abroad pursuant to TPS “shall be inspected and admitted.” (emphasis

     added).

  WHEREFORE, it is respectfully requested that the Court hold the USCIS’s decision

  denying Adan Galindo’s application for adjustment of status in File No. AXXXXXXXX /

  LIN1904350230 unlawful because it is not in accordance with law and set it aside

                                          COUNT III

   MR. GALINDO-GOMEZ’S APPLICATION FOR ADJUSTMENT OF STATUS WAS
DENIED SOLELY BACAUSE OF A LEGISLATIVE RULE WHICH USCIS UNLAWFULLY
     ADOPTED WITHOUT COMPLYING WITH THE NOTICE AND COMMENT
                     REQUIREMENT OF THE APA


  28. “Under the APA, agency rules may be issued only after the familiar notice-and-comment

     procedures enumerated in the statute are completed. See 5 U.S.C. § 553.” Cmty. Nutrition

     Inst. v. Young, 260 U.S. App. D.C. 294, 818 F.2d 943, 945 (1987).

  29. Unless a pronouncement acts prospectively, it is a binding norm. Thus . . . a statement of

     policy may not have a present effect: "a 'general statement of policy' is one that does not

     impose any rights and obligations". . . . Id. at 946

  30. The second criterion is whether a purported policy statement genuinely leaves the agency

     and its decisionmakers free to exercise discretion.” Id.

  31. USCIS Policy Manual, Volume 7, Part A, Chapter 3, footnote 19 is a legislative rule and

     thus subject to the notice-and-comment requirements of section 553;

  32. This footnote has both a present effect and, because it is contained in a USCIS policy

     manual, it is binding on all USCIS employees.

  33. According, it is legislative rule and so subject to the APA’s notice and comment

     requirement.
         Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 9 of 10




   34. Upon information and belief, this footnote has never been published in the Federal

       Register.

   35. Accordingly, it is invalid.

   36. Further, inasmuch as the denial of Mr. Galindo-Gomez’s application of adjustment of

       status was dictated to the UCSIS employee who issued it, it is invalid as well.



       WHEREFORE this Court should hold the denial of Mr. Galindo-Gomez’s application for

       adjustment of status unlawful and set it aside

       FURTHERMORE, this Court should permanently enjoin the USCIS and its employees

       from denying applications for adjustment of status for the reason set forth in USCIS

       Policy Manual, Volume 7, Part A, Chapter 3, footnote 19.

                                                COUNT IV

                   TO COMPEL AGENCY ACTION UNLAWFULLY WITHHELD

37. By falsely claiming that Adan Galindo failed to prove that he had been inspected and

    admitted or paroled the USCIS has unlawfully withheld and unreasonably delayed a lawful

    decision on the merits of his application for adjustment of status.

WHEREFORE it is respectfully requested that this Court compel the USCIS to take jurisdiction

of and properly decide Adan Galindo’s application for adjustment of status in File No. File Nos

AXXXXXXXX / MSC1891342483 within thirty (30) days of the Court’s Order holding the denial

of his application unlawful and setting it aside.


Respectfully Submitted this 16th day of March, 2019

/s/Michael E. Piston
Michael E. Piston
Attorney for the Plaintiff
        Case 1:19-cv-03456-ABJ Document 10 Filed 03/16/20 Page 10 of 10




Immigration Law Offices of Los Angeles, P.C.
3415 S. Sepulveda Blvd. Suite 570
Los Angeles, CA 90034
Ph: (646)845-9895
Fax: 206-770-6350
Email: michaelpiston4@gmail.com
